                                      1 Brian A. Barboza, Esq. (SBN: 257423)
                                        Law Offices of Brian A. Barboza
                                      2 141 Stony Circle, Suite 221
                                        Santa Rosa, CA 95401
                                      3 Telephone: (707) 527-8553
                                        Facsimile: (707) 543-1304
                                      4
                                        Attorney for ESLY FIGUEROA
                                      5

                                      6

                                      7
                                                                        UNITED STATES BANKRUPTCY COURT
                                      8
                                                                        NORTHERN DISTRICT OF CALIFORNIA
                                      9
LAW OFFICES OF BRIAN A. BARBOZA




                                     10

                                     11
      141 Stony Circle, Suite 221
        Santa Rosa, CA 95401




                                     12 In re:                                                  Case No. 21-30146
                                                                                                Chapter 11
                                     13
                                                                                                STIPULATION BETWEEN DEBTOR,
                                     14                 ESLY FIGUEROA                           CREDITORS MARK SCHULMAN AND
                                                                                                JORDAN SILLS, AND THE
                                     15                                                         SUBCHAPTER V TRUSTEE AND
                                                                                                REQUEST TO CONTINUE
                                     16                                                         CONFIRMATION HEARING
                                          Debtor in Possession.
                                     17
                                                                                                Confirmation Hearing Date:
                                     18                                                         Date: July 15, 2021
                                                                                                Time: 10:00 AM
                                     19                                                         Location: Zoom Video Hearing

                                     20

                                     21
                                                   Debtor Esly Figueroa (“Debtor”), Creditors Mark Schulman and Jordan Sills (“Creditors”),
                                     22
                                          and the Subchapter V Trustee Gina Klump (“Trustee”), have stipulated to Debtor filing an
                                     23

                                     24 Amended Plan, the Continuation of the Confirmation Hearing (contingent upon court approval),

                                     25 and the reservation of the creditors and Trustee’s rights to object to the chapter 11 plan and any

                                     26 amended plan more specifically set forth below:
                                     27

                                     28

                                          Case No. 21-30146                                 1
                                    Case: 21-30146            Doc# 61   Filed: 06/30/21   Entered: 06/30/21 12:00:02     Page 1 of 4
                                      1                                                   RECITALS
                                      2       1. The Debtor owns and operates a day care business and also a Restaurant & Night Club
                                      3
                                          (Evolution Night Club & Restaurant LLC). During most of 2020 the night club & restaurant
                                      4
                                          business was shut down or operating at 25% capacity due to the COVID 19 Pandemic
                                      5
                                          Restrictions.
                                      6

                                      7       2. In addition, Debtor owns the commercial building located at 840 and 842 4th Street, San

                                      8 Rafael, CA (the “Commercial Property”) in which the Restaurant & Night Club operates. The

                                      9 Commercial Property also includes another commercial unit and a residential rental unit.
LAW OFFICES OF BRIAN A. BARBOZA




                                     10       3. Creditors Mark Schulman Trustee of the Mark Schulman Revocable Living Trust dated
                                     11
      141 Stony Circle, Suite 221




                                          12/31/14, and Jordan Sills, Trustee of the Jordan R. Sills 2007 Revocable Trust, are beneficiaries
        Santa Rosa, CA 95401




                                     12
                                          under the First Deed of Trust recorded against the Commercial Property.
                                     13
                                              4. On February 23, 2021, the Debtor filed a Voluntary Petition for Relief under Chapter 11 of
                                     14

                                     15 the United States Bankruptcy Code. More specifically the Debtor elected to file the case as a Sub

                                     16 Chapter V small business bankruptcy. Gina Klump was appointed as the Sub Chapter V Trustee.

                                     17       5. Since the petition date, Debtor’s counsel has advised that the Debtor’s Restaurant and
                                     18
                                          Night Club has been able to resume operations incrementally and as of June 15, 2021 the business
                                     19
                                          has been allowed to operate close to full capacity.
                                     20
                                              6. On May 20, 2021, the Debtor timely filed her Chapter 11 Plan of Reorganization. The
                                     21
                                          Plan included a separate class for the mortgage obligation owed to Creditors Mark Schulman and
                                     22

                                     23 Jordan Sills and expressly provided for the modification of the mortgage to be amortized over 30

                                     24 years at 5% interest but to be paid in full within 10 years. Mark Schulman and Jordan Sills do not

                                     25 consent to the modification of their rights under the note and deed of trust stated in the Plan.

                                     26
                                              7. The attorneys for the Debtor and Mark Schulman and Jordan Sills have discussed the
                                     27
                                          treatment of the mortgage claim. The attorneys also elicited the assistance of the Subchapter V
                                     28

                                          Case No. 21-30146                                  2
                                    Case: 21-30146            Doc# 61   Filed: 06/30/21    Entered: 06/30/21 12:00:02     Page 2 of 4
                                      1 Trustee Gina Klump to help move forward the dialogue and negotiations.

                                      2       8. The parties need additional time to attempt to negotiate a consensual plan, if possible.
                                      3
                                          Moreover, the treatment of the mortgage claim is a critical issue for purposes of confirmation.
                                      4
                                              9. In addition, feasibility of the plan is also a critical issue in the case.
                                      5
                                              10. The Parties agree that allowing the debtor to continue the confirmation hearing allowing
                                      6

                                      7 the Debtor to continue operating the restaurant and nightclub for a few full months of being open

                                      8 at full capacity will be beneficial in determining the feasibility of a chapter 11 plan.

                                      9
LAW OFFICES OF BRIAN A. BARBOZA




                                     10                                               AGREEMENT
                                     11
      141 Stony Circle, Suite 221




                                              1. Amended Plan. The Debtor will file an Amended Plan. However, treatment of the
        Santa Rosa, CA 95401




                                     12
                                          mortgage claim held by Mark Schulman and Jordan Sills remains the subject of negotiation and no
                                     13
                                          agreement as to the specific treatment of the claim has been reached.
                                     14

                                     15       2. Continuation of Confirmation Hearing and Deadlines. The parties agree, pending court

                                     16 approval, that the Confirmation Hearing set for July 15, 2021 should be continued to October 7,

                                     17 2021 or as soon thereafter as may be available so the Debtor can operate the Evolution Night Club

                                     18
                                          & Restaurant LLC which will greatly assist in the determination of Plan feasibility as well as
                                     19
                                          allow Debtor time to file an Amended Plan based upon the performance of the Business. All
                                     20
                                          related deadlines will be continued accordingly and the deadline to object to the amended plan
                                     21
                                          should be September 27, 2021.
                                     22

                                     23       3. Reservation of Right to Object to the Plan. Creditors Mark Schulman and Jordan Sills, and

                                     24 Gina Klump, Trustee reserve the right to object to the currently filed Chapter 11 Plan and its terms

                                     25 or to any future amended plan on any applicable grounds.

                                     26
                                              4. Cash Collateral. This Stipulation does not affect the rights of Mark Schulman and Jordan
                                     27
                                          Sills in the cash collateral generated by the Commercial Property, which must be addressed in a
                                     28

                                          Case No. 21-30146                                    3
                                    Case: 21-30146            Doc# 61   Filed: 06/30/21    Entered: 06/30/21 12:00:02         Page 3 of 4
                                      1 separate agreement.

                                      2       5. Profit and Loss Statements. Debtor will fill file Profit and Loss Statements regarding
                                      3
                                          Evolution Nightclub and Restaurant LLC with the monthly operating reports.
                                      4
                                              6. Counterparts. This Stipulation may be executed in counterparts.
                                      5
                                              7. Court Approval. This Stipulation and the parties agreement thereto are conditioned upon
                                      6

                                      7 approval of the Bankruptcy Court.

                                      8       WHEREFORE, the Parties respectfully request the Court approve this Stipulation and order

                                      9 the Confirmation Hearing set for July 15, 2021 at 10:00 AM be continued to October 7, 2021
LAW OFFICES OF BRIAN A. BARBOZA




                                     10 along with all related deadlines.

                                     11
      141 Stony Circle, Suite 221
        Santa Rosa, CA 95401




                                     12
                                          IT IS SO AGREED
                                     13

                                     14

                                     15
                                                  June 30, 2021
                                          Dated: _________________                        /S/ Brian A. Barboza
                                                                                          ________________________________________
                                     16                                                   Brian A. Barboza
                                                                                          Attorney for Debtor Esly Figueroa
                                     17

                                     18
                                     19
                                                  June 30, 2021
                                          Dated: _________________                        /S/ Cheryl C. Rouse
                                                                                          ________________________________________
                                     20                                                   Cheryl C. Rouse
                                                                                          Attorney for Creditors
                                     21                                                   Mark Schulman and Jordan Sills

                                     22

                                     23

                                     24
                                                  June 30, 2021
                                          Dated: _________________                        /S/ Gina Klump
                                                                                          ________________________________________
                                     25                                                   Gina Klump
                                                                                          Sub Chapter V Trustee
                                     26
                                     27

                                     28

                                          Case No. 21-30146                                  4
                                    Case: 21-30146            Doc# 61   Filed: 06/30/21   Entered: 06/30/21 12:00:02    Page 4 of 4
